Order entered February 25, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01014-CV

                                      ENNIS, INC., Appellant

                                                  V.

              DUNBROOKE APPAREL CORPORATION, ET AL., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-09-00032-D

                                              ORDER
       We GRANT appellees’ February 8, 2013 motion for leave to file a sur-reply brief.

Appellees shall file their sur-reply brief within ten days of the date of this order.




                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE